DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
This application has PRO 61/484,566 05/10/2011
This application has PRO 61/484,547 05/10/2011
This application has PRO 61/484,588 05/10/2011
This application has PRO 61/484,576 05/10/2011 	This application has been transferred from Examiner Norman to Examiner Fu.  New rejections are cited in this Office Action.



Status of Claims

Claims 1 and 3-11 are pending and rejected.

Claims 2 and 12-20 are withdrawn.

Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 3-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards online shopping with mobile payment.  The concept is clearly related to managing transaction between people, thus the present claims fall within the Certain Method of Organizing Human Activity grouping.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1 and 3-11 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1 and 3-11 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The present claims are directed towards online shopping with mobile payment, which is fundamental economic practice and managing transaction between people.  The concept comprises browsing a website and selecting item for purchase using a mobile device, obtaining payment information from a payment card, and transmitting payment information to network.  The concept clearly falls within the grouping of Certain Methods of Organizing Human Activity.  The performance of the claim limitations using generic computer components (i.e. mobile device and a payment card) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  Accordingly, this claim recites an abstract idea.
Prong Two
Independent claim 1 recites a mobile device and a payment card as additional elements.  The mobile device is claimed to perform basic computer functions, such as accessing a website, allowing user to select an item for purchase, receiving payment data from a payment card, and transmitting payment data over network.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  Receiving payment data by the mobile device from the payment card using a contactless communication channel appears to be well-understood existing computer function, as evident in Hammad et al. (Pub. No.: US 2011/0218880, see paragraph 0040 for example).  Dependent claims 3-11 do not recite additional element, but merely specify what “mobile device”, “payment card”, and “contactless communication” are.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a mobile device and a payment card as additional elements.  The mobile device is claimed to perform basic computer functions, such as accessing a website, allowing user to select an item for purchase, receiving payment data from a payment card, and transmitting payment data over network.  According to MPEP 2106.05(d), “performing repetitive calculations“, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer technology.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Claim Rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 1, 3-9, and 11 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hammad et al. (Pub. No.: US 2011/0218880).
As per claim 1, Hammad teaches a method, comprising:
accessing a network using a mobile device (see paragraph 0047, “For example, the user may receive a website address from the merchant and log into the website using his mobile device.  The user can then browser through the virtual equivalent of the merchandise sold by the merchant.  The user can select a piece of merchandise and pay for it using the above-described process”; also see paragraph 0112 and Fig. 13);
selecting an object for purchase from said network using said mobile device (see paragraph 0047, “For example, the user may receive a website address from the merchant and log into the website using his mobile device.  The user can then browser through the virtual equivalent of the merchandise sold by the merchant.  The user can select a piece of merchandise and pay for it using the above-described process”; also see paragraph 0112 and Fig. 13);
communicating payment information from a payment card to said mobile device using a contactless communication channel (see paragraph 0040, “Card data from the payment card can then be wirelessly transmitted via a contactless element in the payment card to the near-filed communication device of the mobile device”; also see Fig. 7 and paragraph 0098, prior art depicts a mobile device receiving data from a payment card, where the mobile device prompts the user “Please hold your debit/credit card close to your mobile device”); and
communicating said payment information from said mobile device to said network to complete a purchase transaction for said object (see paragraph 0040, “In one embodiment, the user can send his account information (e.g. debit/credit card data) from his mobile device to the remote payment server in any suitable manner”).
 	As per claim 3, Hammad teaches wherein said mobile device is a laptop computer (see paragraph 0061).
As per claim 4, Hammad teaches wherein said mobile device is a PDA (see paragraph 0061).
As per claim 5, Hammad teaches wherein said mobile device is a phone (see paragraph 0061).
 	As per claim 6, Hammad teaches wherein said contactless communication channel is an RFID communication channel (see paragraph 0034, “RF and IR transmissions may be examples of near field communication mechanisms”).
 	As per claim 7, Hammad teaches wherein said mobile device and said payment card are brought within a proximity distance of up to two inches to establish said contactless communication channel (see Fig. 7 and paragraph 0098, prior art depicts a mobile device receiving data from a payment card, where the mobile device prompts the user “Please hold your debit/credit card close to your mobile device”; also see paragraph 0040).
 	As per claim 8, Hammad teaches wherein said payment card is a powered card (see paragraph 0060 and 0064, one skilled in the art would know that payment card can be either powered or non-powered).
 	As per claim 9, Hammad teaches wherein Said payment card is a non-powered card (see paragraph 0060 and 0064, one skilled in the art would know that payment card can be either powered or non-powered; when payment card is non-powered, it can still be powered by contactless element of the reader).
As per claim 10, Hammad teaches wherein said payment card simulates a series of touches to a display of said mobile device to establish at least a portion of said contactless communication channel (see paragraph 0040, “Card data from the payment card can then be wirelessly transmitted via a contactless element in the payment card to the near-field communication device of the mobile device.  In another embodiment, the user can manually type his card data”; In other words, contactless communication replaces/simulates a series of typing on the mobile device).
 	As per claim 11, Hammad teaches wherein said mobile device communicates an optical data stream to said payment card to establish at least a portion of said contactless communication channel (see paragraph 0034, near-field communication “may use any suitable optical and/or electrical commutation protocol”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
DEC-2021